1

2                                                                          FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON


3
                                                                  Jan 16, 2019
4                        UNITED STATES DISTRICT COURT
                                                                      SEAN F. MCAVOY, CLERK




5                      EASTERN DISTRICT OF WASHINGTON

6    PIETER R.,                                    No. 1:18-CV-03100-MKD

7                       Plaintiff,                 ORDER GRANTING
                                                   STIPULATED MOTION FOR
8    vs.                                           REMAND PURSUANT TO
                                                   SENTENCE FOUR OF 42 U.S.C. §
9    COMMISSIONER            OF      SOCIAL        405(g)
     SECURITY,
10                                                 ECF Nos. 16, 20
                    Defendant.
11         BEFORE THE COURT is the parties’ Stipulated Motion for Remand, ECF

12   No. 20, of the above-captioned matter to the Commissioner for additional

13   administrative proceeding pursuant to sentence four of 42 U.S.C. § 405(g).

14   Attorney D. James Tree represents Plaintiff. Attorney Ryan Ta Lu represents

15   Defendant. The parties have consented to proceed before a magistrate judge. ECF

16   No. 8. After considering the file and proposed order, IT IS HEREBY

17   ORDERED:

18         1. The parties’ Stipulated Motion for Remand, ECF No. 20, is GRANTED.

19

20



     ORDER - 1
1          2. The above-captioned case is REVERSED and REMANDED to the

2    Commissioner of Social Security for further administrative proceeding pursuant to

3    sentence four of 42 U.S.C. § 405(g).

4          On remand the administrative law judge (ALJ) shall: (i) reevaluate all

5    medical evidence, including opinion evidence from Richard Vaughan, M.D. dated

6    August 2010, August 2011, and December 2013; (ii) perform the sequential

7    evaluation anew with the assistance of a vocational expert, as necessary; and (iii)

8    issue a new decision.

9          3. Judgment shall be entered for PLAINTIFF.

10         4. Plaintiff’s Motion for Summary Judgment, ECF No. 16, is STRICKEN

11   AS MOOT.

12         5. Upon proper presentation, this Court will consider Plaintiff’s application

13   for fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

14         The District Court Executive is directed to enter this Order, enter

15   Judgment, forward copies to counsel, and CLOSE THE FILE.

16         DATED January 16, 2019.
                                  s/Mary K. Dimke
17                               MARY K. DIMKE
                     UNITED STATES MAGISTRATE JUDGE
18

19

20



     ORDER - 2
